 

 

 

 

 

 

WPS RESOURCES CORPORATION

NON-EMPLOYEE DIRECTOR

DEFERRED COMPENSATION AND DEFERRED STOCK UNIT PLAN

As Amended and Restated Effective January 1, 2001

 

 



 

 

WPS RESOURCES CORPORATION

NON-EMPLOYEE DIRECTOR

DEFERRED COMPENSATION AND DEFERRED STOCK UNIT PLAN

        The WPS Resources Corporation Non-Employee Director Deferred
Compensation and Deferred Stock Unit Plan (the "Plan") has been adopted to
promote the best interests of WPS Resources Corporation (the "Company") and the
stockholders of the Company by attracting and retaining well-qualified persons
for service as non-employee directors of the Company and designated subsidiaries
and affiliates. The Plan constitutes an amendment and restatement of the portion
of the WPS Resources Corporation Deferred Compensation Plan that was applicable
to non-employee directors.

        The Plan, as hereby adopted, is subject to shareholder approval at the
2001 annual meeting of shareholders of the Company. In the event that
shareholder approval is not obtained, the portion of the WPS Resources
Corporation Deferred Compensation Plan applicable to non-employee directors, as
in effect on December 31, 2000, shall continue.

 

ARTICLE I. DEFINITIONS AND CONSTRUCTION

     Section

1.01. Definitions.



        The following terms have the meanings indicated below unless the context
in which the term is used clearly indicates otherwise:

        (a) Account: The record keeping account or accounts maintained to record
the interest of each Director under the Plan. An Account is established for
record keeping purposes only and not to reflect the physical segregation of
assets on the Director's behalf, and may consist of such subaccounts or balances
as the Committee may determine to be necessary or appropriate.

> (i) Deferral Account: The portion of a Director's Account to which is credited
> the Director's Deferrals and deemed investment gain or loss in accordance with
> Article II hereof (including, without limitation, the Director's interest in
> Reserve Account A, Reserve Account B and the WPS Stock Account).
> 
> (ii) Deferred Stock Unit Account: The portion of a Director's Account to which
> is credited the Director's interest in the Deferred Stock Unit feature of the
> Plan described in Article III hereof.

        (b) Act: The Securities Act of 1933, as interpreted by regulations and
rules issued pursuant thereto, all as amended and in effect from time to time.
Any reference to a specific provision of the Act shall be deemed to include
reference to any successor provision thereto.

        (c) Available Investment Option: See Section 2.05(a).

        (d) Beneficiary: The person or entity designated by a Director to be his
beneficiary for purposes of this Plan. If a Director designates his spouse as a
beneficiary, such beneficiary designation automatically shall become null and
void on the date of the Director's divorce or legal separation from such spouse.
If a valid designation of Beneficiary is not in effect at time of the Director's
death, the estate of the Director is deemed to be the sole Beneficiary. If a
Beneficiary dies while entitled to receive distributions from the Plan, any
remaining payments shall be paid to the estate of the Beneficiary. Beneficiary
designations shall be in writing, filed with the Committee, and in such form as
the Committee may prescribe for this purpose.

        (e) Board: The Board of Directors of the Company.

        (f) Code: The Internal Revenue Code of 1986, as interpreted by
regulations and rulings issued pursuant thereto, all as amended and in effect
from time to time. Any reference to a specific provision of the Code shall be
deemed to include reference to any successor provision thereto.

        (g) Committee: The Compensation and Nominating Committee of the Board.

        (h) Company: WPS Resources Corporation, or any successor corporation.

        (i) Deferral: An amount credited, in accordance with a Director's
election, to the Director's Deferral Account under the Plan in lieu of the
current payment of an equal amount of the Director Fees as cash compensation to
the Director.

        (j) Director: A non-employee member of the Board or a non-employee
member of the board of directors of a subsidiary or affiliate of the Company who
is designated for participation by the Board.

        (k) Director Fees: Those fees, other than fees designated for the
Deferred Stock Unit feature of the Plan, payable to a Director for services
rendered on the Board (including attendance fees and fees for serving as a
committee chair) or for service on the board of directors of a subsidiary or
affiliate of the Company.

        (l) ERISA: The Employee Retirement Income Security Act of 1974, as
interpreted by regulations and rulings issued pursuant thereto, all as amended
and in effect from time to time. Any reference to a specific provision of ERISA
shall be deemed to include reference to any successor provision thereto.

        (m) Exchange Act: The Securities Exchange Act of 1934, as interpreted by
regulations and rules issued pursuant thereto, all as amended and in effect from
time to time. Any reference to a specific provision of the Exchange Act shall be
deemed to include reference to any successor provision thereto.

        (n) Investment Period: See Section 2.05(c).

        (o) Investment Options: The hypothetical investment accounts described
in Article II and such other investment options as the Committee may from time
to time determine (which may, but need not, be based upon one or more of the
investment options available under the Wisconsin Public Service Corporation
Administrative Employees Savings Plan).

        (p) Stock Unit Accounts: The WPS Stock Account described in Section 2.04
and the Deferred Stock Unit Account described in Section 3.02.

        (q) Trust: The WPS Resources Corporation Deferred Compensation Trust or
other funding vehicle which may from time to time be established, as amended and
in effect from time to time.

        (r) WPS Resources Stock: The common stock, $1.00 par value, of the
Company.

        (s) WPS Resources Stock Units: The hypothetical shares of WPS Resources
Stock, that are credited to the WPS Stock Account and the Deferred Stock Unit
Account in accordance with Sections 2.04 and 3.02, respectively.

     Section

1.02. Construction and Applicable Law.



        (a) Wherever any words are used in the masculine, they shall be
construed as though they were used in the feminine in all cases where they would
so apply; and wherever any words are use in the singular or the plural, they
shall be construed as though they were used in the plural or the singular, as
the case may be, in all cases where they would so apply. Titles of articles and
sections are for general information only, and the Plan is not to be construed
by reference to such items.

        (b) The Plan is to be construed and its validity determined according to
the laws of the State of Wisconsin to the extent such laws are not preempted by
federal law. In case any provision of the Plan is held illegal or invalid for
any reason, the illegality or invalidity will not affect the remaining parts of
the Plan, but the Plan shall, to the extent possible, be construed and enforced
as if the illegal or invalid provision had never been inserted.

 

ARTICLE II. DEFERRAL OF DIRECTOR FEES

     Section

2.01. Deferrals Of Director Fees.



        (a) Initial Deferral Election. A Director may elect, in such form and
manner as the Committee may prescribe, to defer payment of all or a portion of
the Director Fees that would otherwise be paid to the Director. A Director's
election shall specify the percentage (in increments of 1% to a maximum of 100%
or such lesser amount or percentage as may be established by the Committee) of
the Director Fees that the Director wishes to defer. A validly executed election
shall become effective with respect to Director Fees earned by the Director on
and after the date on which the Director's deferral election is received and
accepted by the Committee, or as soon thereafter as practicable. A Director's
deferral election, once effective, shall remain in effect until modified by the
Director in accordance with subsection (b) below or otherwise revoked in
accordance with Plan rules.

        (b) Revised Deferral Election. A Director may modify his then current
deferral election by filing a revised election form, properly completed and
signed, with the Committee. A validly executed revised election will be
effective with respect to Director Fees earned by the Director on and after the
date on which the Director's revised deferral election is received and accepted
by the Committee, or as soon thereafter as practicable. A Director's revised
deferral election, once effective, shall remain in effect until again modified
by the Director in accordance with this subsection (b) or otherwise revoked in
accordance with Plan rules.

     Section

2.02. Reserve Account A.



        (a) Limited Purpose Account. Reserve Account A is limited compensation
deferred by a Director prior to January 1, 1996, together with attributed
earnings on such deferrals through December 31, 2000. Except for attributed
earnings as described below, no further deferrals, contributions or credits of
any kind will be made to this account on behalf of a Director.

        (b) Crediting of Interest Equivalent. As of the end of each Plan Year,
Reserve Account A will be credited with an interest equivalent on the balance in
the account from time to time during the year. The annual interest equivalent
will be the sum (on a non-compounded basis) of the attributed earnings for each
month during the year based on the account balance as of the last day of the
month. Unless modified by the Committee, the interest equivalent rate for any
month will be the greater of:

> (i) one-half of one percent (0.5%); or
> 
> (ii) one-twelfth (1/12) of the consolidated return on common shareholders'
> equity of the Company and all consolidated subsidiaries (ROE). For the months
> of April through September, ROE means the consolidated return on equity of the
> Company and all consolidated subsidiaries for the twelve (12) months ended on
> the preceding March 31 as calculated pursuant to the Company's standard
> accounting procedure for financial reporting to shareholders. For the months
> October through March, ROE means return on equity as described above for the
> twelve (12) months ended on the preceding September 30.

        (c) Revised Rate. Subject to Article VI, the Committee may revise the
interest equivalent rate or the manner in which it is calculated, but in no
event shall the rate be less than six percent (6%) per annum. Any such revised
rate shall be effective with the calendar month following such action by the
Committee.

     Section

2.03. Reserve Account B.



        (a) Availability. Reserve Account B is an Available Investment Option
with respect to the deemed investment of a Director's Deferrals. It is credited
with earnings equivalent based upon a percentage of the Company's return on
equity for the year.

        (b) Crediting of Interest Equivalent. As of the end of each calendar
quarter, the account will be credited with an interest equivalent on the balance
in the account from time to time during the year. The quarterly interest
equivalent will be the sum (on a non-compounded basis) of the attributed
earnings for each month during the quarter based on the account balance as of
the last day of each month. Unless modified by the Committee, the interest
equivalent rate for any month will be the greater of:

> (i) one-half of one percent (0.5%); or
> 
> (ii) seventy percent (70%) of one-twelfth (1/12) of the consolidated return on
> common shareholders equity of the Company and all consolidated subsidiaries
> (ROE). For the months of April through September, ROE means the consolidated
> return on equity of the Company and all consolidated subsidiaries for the
> twelve (12) months ended on the preceding March 31 as calculated pursuant to
> the Company's standard accounting procedure for financial reporting to
> shareholders. For the months October through March, ROE means return on equity
> as described above for the twelve (12) months ended on the preceding September
> 30.

        (c) Revised Rate. Subject to Article VI, the Committee may revise the
interest equivalent rate or the manner in which it is calculated, but in no
event shall the rate be less than six percent (6%) per annum. Any such revised
rate shall be effective with the calendar month following such action by the
Committee.

     Section

2.04. WPS Stock Account.



        (a) Availability. The WPS Stock Account is an Available Investment
Option with respect to the deemed investment of a Director's Deferrals.

        (b) Conversion to WPS Stock Units. As of the end of each month, all
Deferrals made by or on behalf of a Director during that month and allocated to
the WPS Stock Account (the "Convertible Amount") are converted, for record
keeping purposes, into whole and fractional WPS Resources Stock Units, with
fractional units calculated to four decimal places. The conversion shall be
accomplished by dividing each Director's Convertible Amount by the average
purchase price of all shares of WPS Resources Stock purchased during that month
by or on behalf of the Trust and the WPS Resources Corporation Stock Investment
Plan. Likewise, any dividends that would have been payable on the WPS Resources
Stock Units credited to a Director's WPS Stock Account had such Units been
actual shares of WPS Resources Stock shall be converted, for record keeping
purposes, into whole and fractional WPS Resources Stock Units based on the
average purchase price of all shares of WPS Resources Stock purchased by or on
behalf of the Trust and the WPS Resources Corporation Stock Investment Plan
during the month in which the dividend is paid. Notwithstanding the foregoing,
if for any month there are no open-market purchases by or on behalf of the Trust
and the WPS Resources Corporation Stock Investment Plan, the conversion shall be
accomplished based upon the closing price of a share of WPS Resources Stock on
the last date on the applicable month on which a share of WPS Resources Stock
was traded, as reported in the Wall Street Journal's New York Stock Exchange
Composite Transaction listing.

        (c) Conversion from WPS Stock Units. If a Director elects under
Section 2.05(d) to reallocate all or any portion of his WPS Stock Account among
the other Available Investment Options, the WPS Resources Stock Units to which
such election relates shall be converted, for record keeping purposes, into an
amount equal to the product of such units and the closing price of a share of
WPS Resources Stock on the most recent date prior to the effective date of such
reallocation on which a share of WPS Resources Stock was traded, as reported in
the Wall Street Journal's New York Stock Exchange Composite Transaction listing.

     Section

2.05. Hypothetical Investment of Director Deferrals.



        (a) Available Investment Options. For purposes of directing the deemed
investment of a Director's Deferrals under subsection (b) below and for purposes
of reallocating the deemed investment of the Director's Deferral Account under
subsection (d) below, the Available Investment Options shall be all of the
Investment Options other than Reserve Account A.

        (b) Deemed Investment of Director Deferrals. In accordance with uniform
rules prescribed by the Committee, each Director shall designate, in writing or
in such other manner as the Committee may prescribe, how Deferrals made while
the designation is in effect are credited among the Available Investment
Options. When selecting more than one Available Investment Option, the Director
shall designate, in whole multiples of 10% or such other percentage determined
by the Committee, the percentage of his or her Deferrals to be credited to each
Available Investment Option. If the Director fails to make a timely and complete
investment designation, he or she shall be deemed to have elected that 100% of
his or her Deferrals be credited to Reserve Account B or such other of the
Available Investment Options specified by the Committee for this purpose. A
Director's election or deemed election shall become effective with respect to
Deferrals credited to the Director's Deferral Account on and after the date on
which the Director's election is received and accepted by the Committee, and
shall remain in effect unless and until modified by a subsequent election that
becomes effective in accordance with the rules of this subsection.

        (c) Allocation of Deemed Investment Gain or Loss. On a quarterly basis
or such other basis as the Committee may prescribe (the "Investment Period"),
the Deferral Account of each Director will be credited (or charged) based upon
the investment gain (or loss) that the Director would have realized with respect
to his or her Deferral Account had the Account been invested in accordance with
the terms of the Plan and where applicable, the Director's written election.
Subject to the special rules set forth in this Article II with respect to
Reserve Account A, Reserve Account B and the WPS Stock Account, the credit (or
charge) shall be the sum, separately calculated for each of the Investment
Options, of the product obtained by multiplying (i) the portion (if any) of the
Director's Deferral Account as of the first day of the Investment Period that is
deemed to have been invested in each Investment Option, and (ii) the rate of
return experienced by that Investment Option during the Investment Period. The
Committee, in its discretion, may prescribe alternate rules for the valuation of
Participant Accounts, including, without limitation, the application of unit
accounting principles.

        (d) Reallocation of Account. Subject to subsection (e) below, and in
accordance with rules prescribed by the Committee, each Director may elect to
reallocate his or her Deferral Account (other than the portion deemed to be
invested in Reserve Account A) among the Available Investment Options. When
selecting more than one Investment Option, the Director shall designate, in
whole multiples of 10% or such other percentage determined by the Committee, the
percentage of his or her Deferral Account (other than the portion deemed to be
invested in Reserve Account A) that is deemed to be invested in each Available
Investment Option after the investment reallocation is given effect. A
Director's reallocation election made in any Investment Period shall become
effective on the first day of the next Investment Period, or as soon thereafter
as is practicable, and shall remain in effect unless and until modified by a
subsequent election that becomes effective in accordance with the rules of this
subsection. Other than a reallocation of a Director's Deferral Account pursuant
to a revised investment election submitted by the Director, the deemed
investment allocation of a Director will not be adjusted to reflect differences
in the relative investment return realized by the various hypothetical
Investment Options that the Director has designated.

        (e) Securities Law Restrictions. Notwithstanding anything to the
contrary herein, all elections under subsection (d) above by a Director who is
subject to Section 16 of the Exchange Act are subject to review by the Committee
prior to implementation. Further, the following reallocation transactions under
subsection (d) above by a Director who is subject to Section 16 of the Exchange
Act are prohibited: (i) elections to reallocate the deemed investment of the
affected Director's Account into WPS Resources Stock Units within six (6) months
of an election to reallocate deemed investments out of WPS Resources Stock
Units; and (ii) elections to reallocate the deemed investment of the affected
Director's Account out of WPS Resources Stock Units within six (6) months of an
election to reallocate deemed investments into WPS Resources Stock Units
(collectively, "Prohibited Transactions"). All Prohibited Transactions are void.
In accordance with Section 7.02, the Committee may restrict additional
transactions, or impose other rules and procedures, to the extent deemed
desirable by the Committee in order to comply with the Exchange Act.

        (f) The foregoing provisions of this Section shall be effective on the
first day of the month coincident with or next following the date on which
shareholders of the Company approve the Plan as hereby amended and restated, or
as soon thereafter as is practicable. Prior to implementation of the terms and
conditions of this Section, a Participant's Account shall be credited with
hypothetical investment gain or loss in accordance with the terms of the Plan as
in effect on December 31, 2000.

     Section

2.06. Accounts are For Record Keeping Purposes Only.



        Plan Accounts and the record keeping procedures described herein serve
solely as a device for determining the amount of benefits accumulated by a
Director under the Plan, and shall not constitute or imply an obligation on the
part of the Company to fund such benefits. In any event, the Company may, in its
discretion, set aside assets equal to part or all of such Account balances and
invest such assets in WPS Resources Stock, life insurance or any other
investment deemed appropriate. Any such assets, including WPS Resources Stock
and any other assets held under the Trust, shall be and remain the sole property
of the Company and except to the extent that the Trust authorizes a Director to
direct the trustee with respect to the voting of WPS Resources Stock held in the
Trust, a Director shall have no proprietary rights of any nature whatsoever with
respect to such assets.

 

ARTICLE III. DEFERRED STOCK UNITS

     Section

3.01. Deferred Stock Units.



        The Board may from time to time direct that a portion of the
remuneration to be earned by a Director for service on the Board shall be
credited under this Plan in the form of Deferred Stock Units. Any such direction
shall be effective with respect to remuneration to be earned by the Director on
and after the effective date of such direction, and shall continue in effect
until modified or revoked by a subsequent direction of the Board. The Board's
direction may provide either for the direct credit of Deferred Stock Units or
for the mandatory deferral of a prescribed amount of cash remuneration that will
be converted into WPS Stock Units in accordance with Section 3.02(b) below.

     Section

3.02. Deferred Stock Unit Account.



        (a) Limited Purpose "Buy Only" Account. A Director's Deferred Stock Unit
Account is a "buy only" account limited to Deferred Stock Units allocated to the
Director in accordance with Section 3.01 above. The Director is not able to
exercise investment discretion with respect to his Deferred Stock Unit Account.

        (b) Conversion to WPS Stock Units. As of the end of each month, all
deferrals directed by the Board during that month in accordance with Section
3.01 above shall be credited to the Director's Deferred Stock Unit Account. If
the Board directs that a Director be credited with a prescribed number of WPS
Resources Stock Units, the number of units so prescribed shall be credited to
the Director's Deferred Stock Unit Account. If the Board directs that a Director
be credited with WPS Resources Stock Units with a prescribed value, the value to
be credited (the "Deferred Stock Unit Convertible Amount") will be converted,
for record keeping purposes, into whole and fractional WPS Resources Stock
Units, with fractional units calculated to four decimal places. The conversion
shall be accomplished by dividing each Director's Deferred Stock Unit
Convertible Amount by the average purchase price of all shares of WPS Resources
Stock purchased during that month by or on behalf of the Trust and the WPS
Resources Corporation Stock Investment Plan. Any dividends that would have been
payable on the WPS Resources Stock Units credited to a Director's Deferred Stock
Unit Account had such Units been actual shares of WPS Resources Stock shall be
converted, for record keeping purposes, into whole and fractional WPS Resources
Stock Units based on the average purchase price of all shares of WPS Resources
Stock purchased by or on behalf of the Trust and the WPS Resources Corporation
Stock Investment Plan during the month in which the dividend is paid.

 

ARTICLE IV. DISTRIBUTION OF ACCOUNTS

     Section

4.01. Distribution Election.



        (a) Election. A Director, at the time he commences participation in the
Plan, shall make a distribution election with respect to his Account. The
election shall be in such form as the Committee may prescribe, and shall specify
the distribution commencement date, the distribution period, and the
distribution method applicable following the Director's death. Any such election
shall be consistent with the following rules (or where the Director fails to
make a selection, in accordance with the default rules set forth below):

> (i) Distribution Commencement Date. Unless the Director has selected a later
> commencement date (which in no event shall be later than the first
> distribution period following the Director's attainment of age 72),
> distribution of a Director's Account will commence within 60 days following
> the end of the calendar year in which occurs the Director's termination of
> service on the Board or, where applicable, termination of service on the board
> of a subsidiary or affiliate of the Company.
> 
> (ii) Distribution Period. Distributions will be made in 1 to 15 annual
> installments, as elected by the Director.
> 
> (iii) Distribution of Remaining Account Following Director's Death. In the
> event of the Director's death, the Director's remaining undistributed interest
> will be distributed to the Beneficiary designated by the Director in either a
> single sum payment or in installments, as elected by the Director. If the
> Director has elected that death benefits be paid in a single sum, the payment
> shall be made no later than March 1 following the calendar year in which
> occurs the Director's death. If the Director has elected that death benefits
> be paid in installments, (A) any installments previously commenced to the
> Director shall continue to the Beneficiary and (B) if installment
> distributions had not commenced as of the date of the Director's death,
> payments over the installment period elected by the Director shall commence to
> the Beneficiary no later than March 1 following the calendar year in which
> occurs the Director's death.

        (b) Effectiveness of Election. A distribution election shall be deemed
made only when it is received and accepted as complete by the Committee, and
shall remain in effect until modified by the Director in accordance with Section
4.02 below or otherwise revoked in accordance with Plan rules.

     Section

4.02. Modified Distribution Election.



        A Director may from time to time modify his distribution election by
filing a revised distribution election, properly completed and signed, with the
Committee. However, a revised distribution election will be given effect only if
the Director remains an active member of the Board for twelve (12) consecutive
months following the date that the revised election is received and accepted as
complete by the Committee.

     Section

4.03. Calculation of Annual Distribution Amount.



        (a) Pre-2001 Retirees. For any Director whose retirement date is or who
terminates service prior to January 1, 2001, distribution of the Director's
Account will be calculated and made under the distribution provisions of the WPS
Resources Corporation Deferred Compensation Plan applicable to the Director on
the date of the Director's retirement or termination of service.

        (b) Post-2000 Retirees. For a Director who retires or terminates service
after December 31, 2000, the annual distribution amount, unless the Committee
specifies a different or alternate method, shall be calculated as follows:

> (i) The annual distribution amount for the Director's Account, other than the
> portion of the Account that is deemed to be invested in the Stock Unit
> Accounts (the "Distributable Account") shall be determined by dividing (A) the
> aggregate balance in the Distributable Account as of January 1 of the year for
> which the distribution is being made, by (B) the number of installment
> payments remaining to be made under the distribution period selected by the
> Director. Distributions shall be made in cash. The amount of any distribution
> under this Paragraph (i) will be charged pro-rata against the Director's
> interest in each Investment Option comprising the Distributable Account.
> Notwithstanding the foregoing, the last installment payment of the
> Distributable Account shall be adjusted to take into account deemed investment
> gains or losses for the period between the January 1 valuation date and the
> date of actual payment according to such methods and procedures adopted by the
> Committee.
> 
> (ii) The annual distribution amount for each of the Stock Unit Accounts shall
> be determined on a share basis by dividing (A) the number of WPS Resources
> Stock Units credited to the relevant Stock Unit Account as of January 1 of the
> year for which the distribution is being made (subject to subsequent
> adjustment under Section 5.01), by (B) the number of installment payments
> remaining to be made under the distribution period selected by the Director,
> and then rounding the quotient obtained for all but the final installment to
> the next lowest whole number of WPS Resources Stock Units. The Committee will
> then direct that the Director receive shares of WPS Resources Stock and/or
> cash equal to the annual distribution amount. For any portion of the
> distribution that the Committee directs be satisfied by making a cash payment
> to the Director, the cash payment shall be determined by multiplying the
> annual distribution amount (or the portion of the annual distribution amount
> being satisfied in cash) by the closing price of WPS Resources Stock on
> January 21 of the year in which the distribution is being made, as such share
> price is reported in the Wall Street Journal's New York Stock Exchange
> Composite Transactions listing. If January 21 falls on a Saturday, Sunday or
> holiday, the calculation of the cash portion of the distributions will be made
> based upon the closing price as reported for the immediately preceding
> business day. The amount of any distribution under this Paragraph (ii) will be
> charged pro-rata against the Participant's interest in the WPS Stock Account
> and the Deferred Stock Unit Account.

     Section

4.04. Time of Distribution.



        Subject to the provisions of Sections 5.01 and 6.02, WPS Resources Stock
distributed to a Director shall be distributed on January 22 (or if January 22
falls on a Saturday, Sunday or holiday, the immediately following business day).
For distribution and tax reporting purposes, the value of WPS Resources Stock
distributed shall equal the number of shares distributed multiplied by the
closing price of WPS Resources Stock on January 21 (or if January 21 falls on a
Saturday, Sunday or holiday, the immediately preceding business day) of the year
in which the distribution is being made as reported in the Wall Street Journal's
New York Stock Exchange Composite Transaction listing. The cash portion of any
distribution will be made no later than March 1 of the year for which the
distribution is being made.

     Section

4.05. Other Distribution Rules.



        (a) Limit on Shares. Subject to adjustment as provided in subsection (b)
below, the total number of authorized but previously unissued shares of WPS
Resources Stock which may be distributed to Directors pursuant to the Plan shall
be one hundred thousand (100,000), which number shall not be reduced by or as a
result of (i) any cash distributions pursuant to the Plan or (ii) the
distribution to Directors pursuant to the Plan of any outstanding shares of WPS
Resources Stock purchased by or on behalf of the Trust.

        (b) Adjustments to Stock. In the event of any merger, reorganization,
consolidation, recapitalization, separation, liquidation, stock dividend,
split-up, share combination or other change in the corporate structure affecting
WPS Resources Stock, such adjustment shall be made in the number and class of
shares which may be distributed pursuant to the Plan as may be determined to be
appropriate and equitable by the Committee in its sole discretion.

 

ARTICLE V. RULES WITH RESPECT TO WPS RESOURCES STOCK
AND WPS RESOURCES STOCK UNITS

     Section

5.01. Transactions Affecting WPS Resources Stock.



        In the event of any merger, share exchange, reorganization,
consolidation, recapitalization, stock dividend, stock split or other change in
corporate structure affecting WPS Resources Stock, the Committee may make
appropriate equitable adjustments with respect to the WPS Resources Stock Units
(if any) credited to the Account of each Director, including without limitation,
adjusting the date as of which such units are valued and/or distributed, as the
Committee determines is necessary or desirable to prevent the dilution or
enlargement of the benefits intended to be provided under the Plan.

     Section

5.02. No Shareholder Rights With Respect to WPS Resources Stock Units.



        Directors shall have no rights as a stockholder pertaining to WPS
Resources Stock Units credited to their Stock Account. No WPS Resources Stock
Unit nor any right or interest of a Director under the Plan in any WPS Resources
Stock Unit may be assigned, encumbered, or transferred, except by will or the
laws of descent and distribution. The rights of a Director hereunder with
respect to any WPS Resources Stock Unit are exercisable during the Director's
lifetime only by him or his guardian or legal representative.

 

ARTICLE VI. SPECIAL RULES APPLICABLE IN THE EVENT OF A CHANGE IN CONTROL OF THE
COMPANY

     Section

6.01. Definitions.



        For purposes of this Article VI, the following terms shall have the
following respective meanings:

        (a) An "Affiliate" of, or a person "affiliated" with, a specified person
is a person that directly, or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, the person
specified and the term "Associate" used to indicate a relationship with any
person, means (i) any corporation or organization (other than the registrant or
a majority-owned subsidiary of the registrant) of which such person is an
officer or partner or is, directly or indirectly, the beneficial owner of 10
percent or more of any class of equity securities, (ii) any trust or other
estate in which such person has a substantial beneficial interest or as to which
such person serves as trustee or in a similar fiduciary capacity, and (iii) any
relative or spouse of such person, or any relative of such spouse, who has the
same home as such person or who is a director or officer of the registrant or
any of its parents or subsidiaries.

        (b) A person shall be deemed to be the "Beneficial Owner" of any
securities:

> (i) which such Person or any of such Person's Affiliates or Associates has the
> right to acquire (whether such right is exercisable immediately or only after
> the passage of time) pursuant to any agreement, arrangement or understanding,
> or upon the exercise of conversion rights, exchange rights, or other rights,
> warrants or options, or otherwise; provided, however, that a Person shall not
> be deemed the Beneficial Owner of, or to beneficially own, (A) securities
> tendered pursuant to a tender or exchange offer made by or on behalf of such
> Person or any of such Person's Affiliates or Associates until such tendered
> securities are accepted for purchase or (B) securities issuable upon exercise
> of Rights pursuant to the terms of the Company's Rights Agreement with Firstar
> Trust Company, dated as of December 12, 1996, as amended from time to time (or
> any successor to such Rights Agreement) at any time before the issuance of
> such securities;
> 
> (ii) which such Person or any of such Person's Affiliates or Associates,
> directly or indirectly, has the right to vote or dispose of or has "beneficial
> ownership" of (as determined pursuant to Rule 13d-3 of the General Rules and
> Regulations under the Act), including pursuant to any agreement, arrangement
> or understanding; provided, however, that a Person shall not be deemed the
> Beneficial Owner of, or to beneficially own, any security under this
> subparagraph (ii) as a result of an agreement, arrangement or understanding to
> vote such security if the agreement, arrangement or understanding: (A) arises
> solely from a revocable proxy or consent given to such Person in response to a
> public proxy or consent solicitation made pursuant to, and in accordance with,
> the applicable rules and regulations under the Act and (B) is not also then
> reportable on a Schedule 13D under the Act (or any comparable or successor
> report); or
> 
> (iii) which are beneficially owned, directly or indirectly, by any other
> Person with which such Person or any of such Person's Affiliates or Associates
> has any agreement, arrangement or understanding for the purpose of acquiring,
> holding, voting (except pursuant to a revocable proxy as described in
> subsection (b)(ii) above) or disposing of any voting securities of the
> Company.

        (c) A "Change in Control" shall be deemed to have occurred if:

> (i) any Person (other than any employee benefit plan of the Company or of any
> subsidiary of the Company, any Person organized, appointed or established
> pursuant to the terms of any such benefit plan or any trustee, administrator
> or fiduciary of such a plan) is or becomes the Beneficial Owner of securities
> of the Company representing at least 30% of the combined voting power of the
> Company's then outstanding securities;
> 
> (ii) one-half or more of the members of the Board are not Continuing
> Directors;
> 
> (iii) there shall be consummated any merger, consolidation, or reorganization
> of the Company with any other corporation as a result of which less than 50%
> of the outstanding voting securities of the surviving or resulting entity are
> owned by the former shareholders of the Company other than a shareholder who
> is an Affiliate or Associate of any party to such consolidation or merger;
> 
> (iv) there shall be consummated any merger of the Company or share exchange
> involving the Company in which the Company is not the continuing or surviving
> corporation other than a merger of the Company in which each of the holders of
> the Company's Common Stock immediately prior to the merger have the same
> proportionate ownership of common stock of the surviving corporation
> immediately after the merger;
> 
> (v) there shall be consummated any sale, lease, exchange or other transfer (in
> one transaction or a series of related transactions) of all, or substantially
> all, of the assets of the Company to a Person which is not a wholly owned
> subsidiary of the Company; or
> 
> (vi) the shareholders of the Company approve any plan or proposal for the
> liquidation or dissolution of the Company.

        (d) "Continuing Director" means (i) any member of the Board of Directors
of the Company who was a member of such Board on May 1, 1997, (ii) any successor
of a Continuing Director who is recommended to succeed a Continuing Director by
a majority of the Continuing Directors then on such Board and (iii) additional
directors elected by a majority of the Continuing Directors then on such Board.

        (e) "Person" means any individual, firm, partnership, corporation or
other entity, including any successor (by merger or otherwise) of such entity,
or a group of any of the foregoing acting in concert.

     Section

6.02. Amendments in Connection with a Change in Control.



        (a) Board Authority to Amend or Terminate Plan. Prior to the occurrence
of a Change in Control, the Board may exercise its authority under Section 7.04,
including, to the extent deemed necessary or desirable by the Board in
anticipation of a Change in Control, any of the following actions:

> (i) The Board may amend the Plan to eliminate WPS Resources Stock Units and
> cause the value of such units as of the Amendment date (such value to be
> determined under Section 2.04(c) to be reallocated to Reserve Account B. The
> term "Amendment Date" means the date on which an amendment to the Plan is
> validly adopted or the date on which the amendment is or purports to be
> effective, whichever is later.
> 
> (ii) The Board may terminate the Plan and require that all benefits accrued to
> the date of termination (or such later date as the Board specifies) be
> distributed to Participants (or Beneficiaries) in a single sum regardless of a
> Participant's prior election as to the form and timing of benefit payments.

        (b) Automatic Amendments. Unless terminated by the Board pursuant to
subsection (a)(ii), the Plan shall automatically be amended upon a Change in
Control to provide that:

> (i) The rate of interest equivalent to be credited with respect to reserve
> Account A for each month following the Change in Control shall be the greater
> of (A) the rate of interest equivalent applicable with respect to Reserve
> Account A if such amount were calculated based upon the consolidated return on
> common shareholders equity of the Company (including for this purpose any
> successor corporation that is the survivor of a merger with the Company or any
> successor to that corporation) and all subsidiaries, and (B) a rate equal to
> two (2) percentage points above the prime lending rate at Firstar Bank, N.A.
> (or any successor thereto) as of the last business day of that month; and
> 
> (ii) The rate of interest equivalent to be credited with respect to Reserve
> Account B for each month following the Change in Control shall be the greater
> of (A) the rate of interest equivalent otherwise applicable with respect to
> Reserve Account B if such amount were calculated based upon the consolidated
> return on common shareholders equity of the Company (including for this
> purpose any successor corporation that is the survivor of a merger with the
> Company or any successor to that corporation) and all subsidiaries, and (B) a
> rate equal to two (2) percentage points above the prime lending rate at
> Firstar Bank, N.A. (or any successor thereto) as of the last business day of
> that month. The minimum rate of interest equivalent under clause (B) shall
> cease to apply on the third anniversary of the Change in Control in the event
> that the Director is actively serving on the Board of the Company (or any
> subsidiary or affiliate of the Company) on such date.

        (c) Prohibition on Certain Amendments. Notwithstanding the foregoing, on
or after the effective date of a Change in Control, the Board or company may
not, without the written consent of the affected Director (or in the case of a
deceased Director, the Director's beneficiary) amend the Plan or take an action
to terminate the Plan that would:

> (i) Result in a decrease in the number of, or a change in the type of,
> Available Investment Options that were made available under the Plan
> immediately prior to the Change of Control; or
> 
> (ii) Cause the Accounts to be valued under Section 2.05(c) less frequently
> than quarterly; or
> 
> (iii) Impair or otherwise limit a Participant's rights to reallocate his
> Accounts under Section 2.05(d) as in effect on the date immediately prior to
> the Change in Control; or
> 
> (iv) Decrease the interest rate credited under Reserve Account A or Reserve
> Account B as determined pursuant to subsection (b) above, except as
> specifically provided therein; or
> 
> (v) Eliminate the distribution options made available under Section 4.01 or
> otherwise terminate any distribution elections then in effect.

     Section

6.03. Resolution of Disputes.



        If, after a Change in Control, (a) a dispute arises with respect to the
enforcement of the Director's rights under the Plan, or (b) any legal proceeding
shall be brought to enforce or interpret any provision contained in the Plan or
to recover damages for breach of the Plan, in either case so long as the
Director is not acting in bad faith or otherwise pursuing a course of action
that a reasonable person would determine to be frivolous, the Director shall
recover from the Company any reasonable attorneys' fees and necessary costs and
disbursements incurred as a result of such dispute or legal proceeding
("Expenses"), and prejudgment interest on any money judgment obtained by the
Director calculated at the rate of interest announced by Firstar Bank Milwaukee,
Milwaukee, Wisconsin (or any successor thereto), from time to time as its prime
or base lending rate from the date that payments to the Director should have
been made under this Plan. Within ten (10) days after the Director's written
request therefor, the Company shall pay to the Director, or such other person or
entity as the Director may designate in writing to the Company, the Director's
Expenses in advance of the final disposition or conclusion of any such dispute
or legal proceeding. In the case of a deceased Director, this Section shall
apply with respect to the Director's Beneficiary or estate.

 

ARTICLE VII. GENERAL PROVISIONS

     Section

7.01. Administration.



        The Committee shall administer and interpret the Plan and supervise
preparation of Director elections, forms, and any amendments thereto. To the
extent necessary to comply with applicable conditions of Rule 16b-3, the
Committee shall consist of not less than two members of the Board, each of whom
is also a director of the Company and qualifies as a "non-employee director" for
purposes of Rule 16b-3. If at any time the Committee shall not be in existence
or not be composed of members of the Board who qualify as "non-employee", then
all determinations affecting Directors who are subject to Section 16 of the
Exchange Act shall be made by the full Board. The Committee may, in its
discretion, delegate any or all of its authority and responsibility; to the
extent of any such delegation, any references herein to the Committee shall be
deemed references to such delegee. Interpretation of the Plan shall be within
the sole discretion of the Committee and shall be final and binding upon each
Director and Beneficiary. The Committee may adopt and modify rules and
regulations relating to the Plan as it deems necessary or advisable for the
administration of the Plan. If any delegee of the Committee shall also be a
Director or Beneficiary, any determinations affecting the delegee's
participation in the Plan shall be made by the Committee.

     Section

7.02. Restrictions to Comply With Applicable Law.



        (a) General Restrictions. Notwithstanding any other provision of the
Plan, the Company shall have no liability to deliver any shares of WPS Resources
Stock under the Plan or make any payment unless such delivery or payment would
comply with all applicable laws and the applicable requirements of any
securities exchange or similar entity. In addition, transactions under the Plan
are intended to comply with all applicable conditions of Rule 16b-3 under the
Exchange Act. The Committee shall administer the Plan so that transactions under
the Plan will be exempt from Section 16 of the Exchange Act, and shall have the
right to restrict any transaction, or impose other rules and requirements, to
the extent it deems necessary or desirable for such exemption to be met.

        (b) Restriction on Transfer. Shares of WPS Resources Stock issued under
the Plan may not be sold or otherwise disposed of except (i) pursuant to an
effective registration statement under the Act, or in a transaction which, in
the opinion of counsel for the Company, is exempt from registration under the
Act; and (ii) in compliance with state securities laws. Further, as a condition
to issuance of shares of WPS Resources Stock under the Plan, the Director, his
Beneficiary or his heirs, legatees or legal representatives, as the case may be,
shall execute and deliver to the Company a restrictive stock transfer agreement
in such form, and subject to such terms and conditions, as shall be reasonably
determined or approved by the Committee, which agreement, among other things,
may impose certain restrictions on the sale or other disposition of any shares
of stock acquired under the Plan. The Committee may waive the foregoing
restrictions, in whole or in part, in any particular case or cases or may
terminate such restrictions whenever the Committee determines that such
restrictions afford no substantial benefit to the Company.

        (c) Additional Restrictions; Legends. All shares of WPS Resources Stock
delivered under the Plan shall be subject to such stock transfer orders and
other restrictions as the Committee may deem advisable under the Plan and any
applicable federal or state securities laws, and the Committee may cause a
legend or legends to be put on any certificates to make appropriate references
to such restrictions.

     Section

7.03. Director Rights Unsecured.



        (a) Unsecured Claim. The right of a Director or his Beneficiary to
receive a distribution hereunder shall be an unsecured claim, and neither the
Director nor any Beneficiary shall have any rights in or against any amount
credited to his Account or any other specific assets of the Company or any
affiliate of the Company. The right of a Director or Beneficiary to the payment
of benefits under this Plan shall not be assigned, encumbered, or transferred,
except by will or the laws of descent and distribution. The rights of a Director
hereunder are exercisable during the Director's lifetime only by him or his
guardian or legal representative.

        (b) Contractual Obligations. The Company may authorize the creation of a
trust or other arrangements to assist it in meeting the obligations created
under the Plan. However, any liability to any person with respect to the Plan
shall be based solely upon any contractual obligations that may be created
pursuant to the Plan. No obligation of the Company shall be deemed to be secured
by any pledge of, or other encumbrance on, any property of the Company or any
affiliate of the Company. Nothing contained in this Plan and no action taken
pursuant to its terms shall create or be construed to create a trust of any
kind, or a fiduciary relationship between the Company and any Director or
Beneficiary, or any other person.

     Section

7.04. Amendment or Termination of Plan.



        There shall be no time limit on the duration of the Plan. Except as
otherwise limited pursuant to Section 6.02, the Board (or where specified
herein, the Committee) may at any time amend or terminate the Plan, including
but not limited to modifying the terms and conditions applicable to (or
otherwise eliminating) Deferrals to be made on or after the amendment or
termination date; provided, however, that no amendment or termination may reduce
or eliminate any Account balance accrued to the date of such amendment or
termination (except as such Account balance may be reduced as a result of
investment losses allocable to such Accounts).

     Section

7.05. Administrative Expenses.



        Costs of establishing and administering the Plan will be paid by the
Company.

     Section

7.06. Successors and Assigns.



        This Plan shall be binding upon and inure to the benefit of the Company,
its successors and assigns and the Directors and their heirs, executors,
administrators, and legal representatives.